DETAILED ACTION
This is in response to applicant’s amendments and arguments filed 10 August 2022.  Claims 1, 3-22, and 25-29 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 25, 26, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 21 has been amended to require that the transmission fluid composition “comprises no intentionally added components (i), (ii) and (iii)”.  However, this amendment renders the claim indefinite since components (i), (ii) and (iii) are not cited in this independent claim, thus there is no antecedent basis for components (i), (ii) and (iii) in this independent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al (US 2017/0015931) in combination with Tipton (US 5,561,103).    
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.  As previously set forth, Watts et al [“Watts”] disclose a vehicle transmission lubricant composition comprising a major amount of a lubricating oil and a minor amount of an additive composition including: (i) a compound of structure (I) (Abstract) and [0010], (ii) a friction modifier, and (iii) an oil-soluble phosphorus compound.  Watts discloses a method of improving vehicle transmission operation through the use of a specific power transmission fluid composition, and particularly to a method of improving a transmission incorporating a lubricated wet clutch [0001].  Watts discloses that the compositions may be used in some hybrid transmissions [0004].
 The compound of structure (I) wherein a is an integer from 1 to 10, and R is a hydrocarbon group made by the metallocene-catalyzed polymerization of an alpha-olefin feedstock, said feedstock being 1-octene, 1-decene, 1-dodecene or any mixture thereof, meets the limitations of claimed component (iv), the basic nitrogen-containing ashless dispersant having the structure (III), when R8 and R9 are 1-octene, 1-decene or 1-dodecene, or mixtures thereof.  Watts discloses that the compounds of formula (I) may be used in any effective amount, but most preferably from 3.0 to 6.0 mass % in the power transmission fluid [0025]. 
Watts discloses that the friction modifiers, component (ii), are preferably derivatives of polyethylene polyamines [0026], and are preferably succinimides [0027], having the structure (II) set forth in [0028].  The examiner is of the position that the friction modifier of formula (II) meets the limitations of the claimed friction modifier set forth in dependent claims 15 and 26.  Watt discloses that the succinimide friction modifiers may be used in an amount of from 2.0 to 5.0 mass % in the transmission fluid [0031]. 
Watts discloses that the oil-soluble phosphorus compound includes the mono-, di-, and tri-alkyl phosphites and the tri-alkyl phosphate set forth in [0036] wherein groups R3, R4 and R5 may be the same or different and may be hydrocarbyl groups including linear and branched alkyl groups containing thio- (sulfur) atoms such as 3-thio-heptyl [0037].  The examiner is of the position that the oil-soluble phosphorus compounds disclosed in Watts meets the limitations of the claimed (i) mixture comprising two or more compounds of structures (I). Watt discloses that the oil-soluble phosphorus compounds may be used in an amount to provide the power transmission fluid with from 10 to 1000 ppm phosphorus [0038]. 
Watts discloses that the transmission fluid may further contain ashless dispersants such as polyisobutenyl succinimides [0039], a substituted thiadiazole as a corrosion inhibitor [0045], additional corrosion inhibitors [0044], and metal-containing detergents [0050] including calcium salicylate [0053].  Watts teaches that the metal-containing detergent may be used in any effective amount [0059]. Watts allows for the addition of other additives including antioxidants [0060].
Applicant’s claimed transmission fluid set forth in independent claim 1 differs by further adding component (ii), one or more compounds of structure (II). Although not disclosed in Watts, such additives are known in the art as evidenced by Tipton. 
Tipton describes a class of compounds being alkylthio derivatives of alkylethers which are used as additives to functional fluids and lubricating fluids to provide compositions of improved functional properties.  COL.2, L53-67.  The thioethers are self-condensation reaction products of thioalkanols and have the general formula set forth in lines 64-66 of COL.2, wherein R is C4 to C20, and R’ is hydrogen or hydrocarbyl.  Tipton discloses that the self-condensation reaction products comprise 0.5 to 5 weight % of the fluid composition. COL.4, L3-10.  Tipton discloses that the fluid compositions include transmission fluids, crankcase oils, brake fluids, gear lubricants, and others.  COL.4, L19-24.  
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the specific sulfur-containing compound disclosed in Tipton to the power transmitting fluid compositions disclosed in Watt if the known imparted properties were so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Arguments
In response applicant amended independent claim 1 to require that the transmission fluid composition comprise “from 0.05 to 0.5 wt%” of component (i) and “from 0.07 to 0.4 wt%” of component (ii).  Applicant argued that Tipton teaches that the alkylthio derivatives of alkylethers (set forth in COL.2, lines 64-66) may be added to functional fluids, such as transmission fluids, and lubricating fluids in an amount of 0.5 to 5 weight % which differs from the claimed amount of “from 0.07 to 0.4 wt%”.  The examiner is of the position that this is not deemed to be persuasive because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).    
Additionally, although dependent claims 16-19 further require that the transmission fluid according to claim 1 have the properties of a kinematic viscosity at 100°C of from 1.5 cSt to 8.1 cSt, an average volume resistivity at about 80°C of at least 46.0 MΩ.m (and up to 95.0 MΩ.m), and an average needle-bearing fatigue lifetime of at least 13.0 Megacycles (and up to 30.0 Megacycles), all of which are not disclosed or suggested in Watts/Tipton, the examiner is of the position that since the transmission fluids may contain the same additives, the claimed values of average volume resistivity and average needle-bearing fatigue lifetime are expected to be the same or similar in the transmission fluids of the prior art unless demonstrated otherwise.  Further, Watts does teach that the lubricating base oil may be any suitable lubricating oil known in the art which may have a kinematic viscosity ranging from about 1 to about 100 cSt at 100°C [0062].   
In regard to dependent claims 27 and 28 which further requires that the transmission fluid according to claim 21 have the properties of a kinematic viscosity at 100°C of from 1.5 cSt to 3.3 cSt, a kinematic viscosity at 40°C of from 9.1 cSt to 11.4 cSt, an average volume resistivity at about 80°C of at least 46.0 MΩ.m (and up to 350 MΩ.m), and an average needle-bearing fatigue lifetime of at least 14.0 Megacycles (and up to 22.0 Megacycles), all of which are not disclosed or suggested in Watts/Tipton, the examiner is of the position that since the transmission fluids may contain the same additives, the claimed values of average volume resistivity and average needle-bearing fatigue lifetime are expected to be the same or similar in the transmission fluids of the prior art unless demonstrated otherwise.  
Claim Rejections - 35 USC § 103
Claims 1, 3-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nibert et al (US 5,840,663) in combination with Tipton (US 5,561,103). 
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.  As previously set forth. Nibert et al [“Nibert”] disclose power transmitting fluids, particularly automatic transmission fluids, comprising a base oil and a combination of low potency friction modifiers, alkyl phosphites, specific ashless dispersants and a corrosion inhibitor.  Nibert discloses that the anti-shudder durability of the fluids may be further enhanced by inclusion of a metallic detergent (Abstract).
Nibert discloses the power transmitting fluids in COL.2, L12-52 comprising: 
(1) a major amount of a lubricating oil; 
(2) an anti-shudder improving effective amount of an additive combination comprising: (a) the reaction product having the structure (I) set forth in COL.2, L22-38, which meets 
the limitations of the claimed friction modifier;  
(b) an oil-soluble alkyl phosphite having structures (IV), (V) and (VI) in COL.5, wherein
the R groups are C4 to C30 hydrocarbyl which may contain hetero atoms such as sulfur, which
 meets the limitations of the claimed component (i);
(c) an ashless dispersant with alkyl side chains of greater than 1500 molecular weight, 
including more than one different hydrocarbyl succinimides set forth in COL.7, L10 to COL.8, L46 which meets the limitations of the claimed basic nitrogen-containing ashless dispersant component (iv) and additional ashless dispersant of dependent claim 10; 
(d) a nitrogen-containing corrosion inhibitor including aminomercaptothiadiazole as set 
forth in COL.10, which meets the limitations of the claimed substituted thiadiazole; and 
(e) optionally, a metallic detergent which is a salt of an alkali or alkaline earth metal, 
including calcium salicylate in COL.12, L60, which meets the limitations of the claimed calcium salicylate.  
Applicant’s claimed transmission fluid set forth in independent claim 1 differs by further adding component (ii), one or more compounds of structure (II). Although not disclosed in Nibert, such additives are known in the art as evidenced by Tipton.  
Tipton describes a class of compounds being alkylthio derivatives of alkylethers which are used as additives to functional fluids and lubricating fluids to provide compositions of improved functional properties.  COL.2, L53-67.  The thioethers are self-condensation reaction products of thioalkanols and have the general formula set forth in lines 64-66 of COL.2, wherein R is C4 to C20, and R’ is hydrogen or hydrocarbyl.  Tipton discloses that the self-condensation reaction products comprise 0.5 to 5 weight % of the fluid composition. COL.4, L3-10.  Tipton discloses that the fluid compositions include transmission fluids, crankcase oils, brake fluids, gear lubricants, and others.  COL.4, L19-24.  
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the specific sulfur-containing compound disclosed in Tipton to the transmission fluid compositions disclosed in Nibert if the known imparted properties were so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Arguments
In response applicant amended independent claim 1 to require that the transmission fluid composition comprise “from 0.05 to 0.5 wt%” of component (i) and “from 0.07 to 0.4 wt%” of component (ii).  Applicant argued that Tipton teaches that the alkylthio derivatives of alkylethers (set forth in COL.2, lines 64-66) may be added to functional fluids, such as transmission fluids, and lubricating fluids in an amount of 0.5 to 5 weight % which differs from the claimed amount of “from 0.07 to 0.4 wt%”.  The examiner is of the position that this is not deemed to be persuasive because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).     
Additionally, although dependent claims 16-19 further require that the transmission fluid according to claim 1 have the properties of a kinematic viscosity at 100°C of from 1.5 cSt to 8.1 cSt, an average volume resistivity at about 80°C of at least 46.0 MΩ.m (and up to 95.0 MΩ.m), and an average needle-bearing fatigue lifetime of at least 13.0 Megacycles (and up to 30.0 Megacycles), all of which is not disclosed or suggested in Nibert/Tipton, the examiner is of the position that since the transmission fluids may contain the same additives, the claimed values of average volume resistivity and average needle-bearing fatigue lifetime are expected to be the same or similar in the transmission fluids of the prior art unless demonstrated otherwise.  Further, Nibert does teach that the lubricating base oil may be any suitable lubricating oil known in the art which may have a kinematic viscosity ranging from about 1 to about 100 cSt at 100°C (COL. 14, L17-22).     
In regard to dependent claims 27 and 28 which further requires that the transmission fluid according to claim 21 have the properties of a kinematic viscosity at 100°C of from 1.5 cSt to 3.3 cSt, a kinematic viscosity at 40°C of from 9.1 cSt to 11.4 cSt, an average volume resistivity at about 80°C of at least 46.0 MΩ.m (and up to 350 MΩ.m), and an average needle-bearing fatigue lifetime of at least 14.0 Megacycles (and up to 22.0 Megacycles), all of which are not disclosed or suggested in Watts/Tipton, the examiner is of the position that since the transmission fluids may contain the same additives, the claimed values of average volume resistivity and average needle-bearing fatigue lifetime are expected to be the same or similar in the transmission fluids of the prior art unless demonstrated otherwise. 
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUBO et al (US 2021/0292676) disclose lubricating oil compositions for automatic transmissions that demonstrate high volume resistivity (greater than 1.0 x 109 Ω.cm at 80°C), wear protection and copper corrosion resistance.
FANG et al (US 2021/0122994) disclose functional fluids with reduced electrical conductivity and methods for reducing electrical conductivity in an electric or hybrid vehicle powertrain fluid.  The functional fluid may have an electrical conductivity of from 80,000 pS/m to 180,000 pS/m [0026].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
October 6, 2022